Citation Nr: 1548116	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-44 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for any back disability and, if so, whether service connection for any back disability is warranted.

2.  Entitlement to service connection for a drop foot disability, to include as secondary to any back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to December 1950 and from June 1956 to June 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, inter alia, declined to reopen the Veteran's claim for service connection for any back disability and denied the Veteran's claim for service connection for a drop foot disability.  

In September 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of that hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for any back disability and drop foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a decision issued in March 2005, the Board denied the Veteran's claim of entitlement to service connection for any back disorder.  

2.  The Veteran did not express timely disagreement with that decision, no new and material evidence was received within one year, and no relevant service department records have subsequently been received or associated with the record.

3.  Additional evidence received since the Board's March 2005 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for any back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's March 2005 decision denying service connection for any back disorder is final.  38 U.S.C.A. § 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2005) [(2015)]. 

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for any back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for any back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

With certain exceptions not applicable here, all decisions of the Board are final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for any back disability was previously denied in a March 2005 Board decision.  At the time of the March 2005 decision, the Board considered the Veteran's service treatment records, post-service private treatment records dated 1989 to 1999, and statements from the Veteran.  Upon review of such evidence, the Board determined that the evidence of record did not support the Veteran's claim of an in-service injury or of a nexus between the Veteran's disability and his service and therefore denied the claim.  The Board's March 2005 decision is final.  See 38 C.F.R. § 20.1100.

In this regard, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  Here, no relevant service department records have been received or associated with the record since the Board's March 2005 decision.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable and new and material evidence must be received in order to reopen the claim.

The Board notes that the Veteran's initial request to reopen his claim for service connection for a back disability was denied in a January 2013 rating decision which found that no new and material evidence was presented.  However, the January 2013 rating decision never became final as the Veteran filed March and July 2013 requests to reopen within the appeal period.  See 38 C.F.R. § 20.302.  The Board's March 2005 decision is therefore the final decision on the issue.

In this case, the evidence received since the Board's March 2005 decision includes VA treatment records from April 2000 to June 2014, statements from the Veteran, and the Veteran's September 2015 hearing testimony.  

As indicated previously, the Veteran's claim for service connection for any back disability was denied in the March 2005 decision based on lack of evidence of an in-service injury and of a nexus between the Veteran's back disability and his service.  At the September 2015 hearing, the Veteran testified that he went on sick call after his 1956 night jump back injury.  See September 2015 Hearing Tr., p. 5.  He also testified that he sought treatment for his back at Temple University hospital in the 1950s or 1960s, although he seemed unclear on the specific time frame.  Id. at pp. 9-13.  The Veteran's statements are presumed credible for the purposes of reopening the claim pursuant to Justus, supra.  This newly received evidence relates to the Veteran's in-service injury and nexus elements.  Therefore, as such evidence is not cumulative or redundant of the evidence of record at the time of the March 2005 decision, relates to an unestablished fact necessary to substantiate the claim for service connection for any back disability, and raises a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received.  The claim of entitlement to service connection is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for any back disability is reopened.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he suffers from a back disability which also developed into a drop foot disability as a result of a June 1956 night jump injury in service.  See March 2013, July 2013, March 2014 Statements in Support of Claim; December 2014 Substantive Appeal.  He reports that he has experienced back and drop foot problems since the night jump injury.  See September 2015 Hearing Tr., p. 16; October 2003 Substantive Appeal.

The Veteran's medical records from his service do not show any drop foot disability at that time.  The Veteran's VA Medical Center records show the Veteran has been diagnosed with drop foot.  See, e.g., October 2011, March 2012, August 2012, February 2013, and April 2014 Philadelphia VAMC Records.  

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with his service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Given the facts above, a VA examination is warranted to determine whether the Veteran's drop foot disability was incurred in military service, is related to his service, or was caused or aggravated by his back disability.  

In addition, it appears some VA treatment records may be missing from the claims file.  The VA treatment records for the time period of May 2003 to October 2012 appear to be incomplete.  The AOJ should ensure that pertinent VA treatment records are associated with the claims file, to include any additional records from the time period of May 2003 to October 2012 and updated records from June 2014.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).

The AOJ should also ask the Veteran to furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private treatment records.  While the RO previously sought to obtain Temple University hospital records from 1992, the Veteran has reported that he sought treatment during a time period closer to service.  See September 2015 Hearing Tr., pp. 9-13.  A March 2014 Philadelphia VAMC record also notes that the Veteran was treated at Temple University's pain clinic in December 2003.  The AOJ should seek clarification from the Veteran on the dates of his private treatment and perform any appropriate follow up.

In addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted, to include ordering any necessary VA examination of the Veteran's back disability, prior to readjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system, (The Board specifically seeks records from the Philadelphia VA Medical Center dated from May 2003 to October 2012 and any records since June 2014).  

2.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to the remanded claims, including any Temple University hospital or clinic records.  The letter should request that he complete a release for all identified records.  

3.  If the Veteran responds to the letter sent pursuant to paragraph 2, undertake reasonable efforts to obtain all relevant records identified by the Veteran, if not already associated with the claims file.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA. 

4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination with an appropriate physician to determine the nature and etiology of his drop foot disability.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail. 

Based on consideration of all pertinent medical and lay evidence, the examiner should opine as to:

(a) whether the Veteran's disability first manifested in service; 

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability is related to his military service, to include his night jump incident; and

(c) whether the Veteran's disability was caused or aggravated (worsened beyond the natural progression) by his back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing these questions, the examiner should consider the Veteran's statement that he has experienced drop foot since the night jump incident in service. 

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so (e.g., whether there is any medical reason to accept or reject his contentions).  

The examiner must provide a complete rationale for any conclusions reached.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, to include ordering any necessary VA examination of the Veteran's back disability, readjudicate the claims on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative (if any) with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


